Citation Nr: 1039153	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1954 to March 
1958.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a February 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the Veteran's claim for a compensable rating (i.e., a 
rating higher than 0 percent) for post-operative residuals of a 
left inguinal herniorrhaphy.

The Board issued a decision in January 2010 denying a compensable 
rating for this service-connected hernia disability, but granting 
a separate 10 percent rating for a painful and tender scar as a 
residual of the hernia surgery.  The Board also determined the 
Veteran had filed an additional, derivative, claim for a TDIU.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, because this 
additional derivative TDIU claim needed to be further developed 
before being decided, the Board remanded this derivative TDIU 
claim to the RO via the Appeals Management Center (AMC).  
See VAOGCPREC 6-96 (Aug. 16, 1996); VAOGCPREC 12-2001 (July 6, 
2001).

The AMC has since completed all necessary development of this 
derivative TDIU claim, issued a supplemental statement of the 
case (SSOC) in August 2010 denying this claim, and returned the 
file to the Board for further appellate consideration of this 
claim.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  The Veteran has the following two service-connected 
disabilities:  a left herniorrhaphy - rated at the 
noncompensable level of 0 percent, and a scar as a residual of 
his hernia surgery - rated as 10-percent disabling for 
associated pain and tenderness.  So the combined rating for these 
disabilities is 10 percent.

2.  His service-connected disabilities do not meet the threshold 
minimum rating requirements for consideration of a TDIU on a 
schedular basis and do not preclude him from obtaining and 
maintaining substantially gainful employment so as to, in turn, 
still warrant consideration of this benefit on an alternative 
extra-schedular basis.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist a claimant in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) that 
is necessary to substantiate the claim, (2) that VA will obtain 
and assist him in obtaining, and (3) that he is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

One of the reasons for remanding this derivative TDIU claim in 
January 2010 was to provide the Veteran the required VCAA notice 
specifically concerning this claim.  And the AMC provided him 
this necessary notice on remand in a letter sent to him later in 
January 2010.  The letter satisfies the notice requirements of 
38 C.F.R. § 3.159(b)(1) because it informed him of the evidence 
required to substantiate his derivative TDIU claim and apprised 
him of his and VA's respective responsibilities in obtaining this 
supporting evidence.  The letter also complied with Dingess by as 
well apprising him of the disability rating and downstream 
effective date elements of this claim.  Moreover, the AMC 
provided this VCAA notice before initially adjudicating this 
derivative TDIU claim in the August 2010 SSOC, so the in 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  And the Veteran, as the pleading party, 
has not alleged or shown that he has not received all required 
notice concerning this claim.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (indicating he, not VA, has this evidentiary 
burden of proof of showing there is a VCAA notice error in timing 
or content and, above and beyond this, that the error is unduly 
prejudicial, meaning outcome determinative of his claim).



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO and AMC obtained all relevant medical 
and other records that he identified.  And as directed in the 
Board's January 2010 remand, he also was examined for 
VA compensation purposes in April 2010 to obtain a medical 
opinion concerning whether he is unemployable on account of his 
service-connected disabilities.  This examination report and 
medical and other evidence in the file contains the information 
needed to make this critical determination.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, since the AMC provided the necessary VCAA notice and had 
the Veteran examined for this medical opinion, there was 
substantial compliance with these remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA.

II.  Merits of the Claim

The Veteran claims he is unemployable due to his service-
connected disabilities and, therefore, entitled to a TDIU.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities, provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2010).



In this particular case, however, the Veteran has but a 
noncompensable (0 percent) rating for a left herniorrhaphy and a 
10 percent rating for a painful and tender scar along his abdomen 
as a residual of that surgery.  So he does not have a service-
connected disability rated as at least 40-percent disabling, and 
his combined rating of 10 percent for these two disabilities (see 
38 C.F.R. § 4.25) is much less than the required 70 percent.  
Therefore, he does not satisfy the threshold minimum rating 
requirements for a TDIU on a schedular basis.  See 38 C.F.R. § 
4.16(a).

But it is still possible in this circumstance to receive a TDIU 
on an extra-schedular basis under the alternative provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b), however, only if it is 
determined the Veteran is indeed incapable of securing and 
maintaining substantially gainful employment on account of his 
service-connected disabilities.  Although the Board may not 
assign an extra-schedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for extra-
schedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether a Veteran is unemployable on account of 
his service-connected disabilities, consideration may be given to 
his level of education, special training, and previous work 
experience, but not to his age or impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19.

A Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability, or in 
which special consideration or accommodation was given on account 
of the same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  That is 
to say, "marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a). See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).



While the regulations do not define "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part VI, 
paragraph 7.09(a)(7), defines the term as "that which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Also, in Faust v. West, 13 
Vet. App. 342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income that 
exceeds the poverty threshold for one person, irrespective of the 
number of hours or days that the Veteran actually works and 
without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in occupational 
functioning that is generally deemed indicative of 
unemployability consists of a showing that the Veteran is indeed 
"[in]capable of performing the physical and mental acts required 
by employment," and is not based solely on whether the Veteran is 
unemployed or has difficulty obtaining employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Rather, the record must 
demonstrate some factor that takes his situation outside the norm 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15 (2009).

Here, the Board does not find that extra-schedular referral is 
warranted in this case because the evidence does not show the 
Veteran is unable to obtain and maintain substantially gainful 
employment due to his service-connected disabilities.  Rather, to 
the extent he is unemployable, it is on account of several other 
disabilities that are not service connected.  The evidence 
supporting this conclusion includes the report of his April 2010 
VA compensation examination, his personal statements, and 
statements from B.W.R., M.D., and M.A.D., M.D.

The Veteran submitted a copy of his application for retirement 
from the US Postal Service indicating he was intending to retire 
after 13 years for what he described as recurrent hernias.  He 
indicated there was an absence of transfacia tissue, that he had 
been unable to lift, stand or sit for lengthy periods, and that 
he had been disabled since July 1973.

In his February 2010 TDIU application (VA Form 21-8940), the 
Veteran reported that he has worked 20 to 25 hours a week as an 
ordained Baptist minister since 1973.

In September 2004 and again in February 2010, the Veteran's 
private physician, Dr. B.W.R., submitted statements indicating he 
believes the Veteran is "totally and permanently disabled for 
any type of meaningful work."  But Dr. B.W.R. clarified that the 
Veteran has numerous medical problems that include lumbar pain, 
coronary artery disease, hypertension, prostatitis, gastritis, 
reflux esophagitis, chronic anxiety, and arthritis.  He also 
indicated the Veteran had a herniorrhaphy several years ago and 
has had sexual difficulty and pain in the scrotal area since.

The April 2010 VA examination found that the Veteran's past 
inguinal hernia repairs, including the ilioinguinal neuritis, 
would not cause a functional limitation that would affect or 
impede his ability to work in a substantially gainful occupation.



In August 2010, Dr. M.A.D. submitted a statement reiterating the 
Veteran has multiple health problems, so many other disabilities 
besides the hernia repair and associated residuals - including 
lupus, hypertension, chronic obstructive pulmonary disease 
(COPD), coronary artery disease (status post 7 bypasses), 
and lower extremity claudication.  Like Dr. B.W.R., Dr. M.A.D. 
concluded the Veteran is unable to perform any kind of work, so 
unemployable, but without also attributing this specifically to 
the service-connected hernia disability and associated residuals.  
Instead, the tone of these doctor's letters clearly indicates the 
Veteran is unemployable as a result of the combined effect of the 
several other disabilities mentioned, none of which is service 
connected and, thus, may not be used as grounds for granting a 
TDIU.

Overall, the evidence indicates the Veteran's hernia repairs and 
painful and tender scar are not severe enough to preclude him 
from either obtaining or maintaining substantially gainful 
employment.  When granting a separate 10 percent rating in the 
prior January 2010 decision, the Board explained that this 
additional rating was to compensate the Veteran for his ongoing 
complaints of pain and tenderness in his scrotum and surrounding 
area stemming from his hernia repair surgeries.  But he has not 
shown that even this additional impairment is sufficient to cause 
unemployability.  Indeed, quite the contrary, essentially all of 
the doctors that have commented on this determinative issue 
ultimately have cited the numerous other, nonservice-connected 
disabilities as the reason he cannot work.  Therefore, 
as his service-connected disabilities are relatively minor, in 
comparison, the Board finds that the weight of the evidence is 
against his TDIU claim.  And as the preponderance of the evidence 
is against this claim, there is no reasonable doubt to resolve in 
his favor, and this claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.




ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


